—Orders of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about January 22, 1998, which, upon fact-finding determinations of permanent neglect against respondent, terminated respondent’s parental rights to the subject children and granted custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that, despite the diligent efforts of petitioner agency to strengthen and encourage the parental relationship, respondent mother permanently neglected the subject children by failing to plan for their future for more than a year after they were placed with the agency (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143). During all but the final two months of the statutorily relevant period, respondent failed satisfactorily to address her drug addiction. She refused to attend counseling sessions in conjunction with her screening program, even as she repeatedly tested positive for marijuana, and subsequently failed to comply with a court *238order to enroll in a specific treatment program that offered psychotherapeutic counseling in addition to addiction counseling.
•Testimony establishing that respondent’s plans for reuniting with the subject children would have permitted them to come in contact with an older sibling who had allegedly harmed them in the past and of whom they were afraid, plainly warranted rejection of such plans and, given the nonviability of respondent’s plans, it is clear that the best remaining disposition for the children was to free them for adoption (see, Matter of Star Leslie W., supra at 147-148). Concur — Tom, J.P., Mazzarelli, Sullivan, Wallaeh and Marlow, JJ.